Citation Nr: 0319461	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  97-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased rating for a right knee 
disability, status post reconstruction of the anterior 
cruciate ligament, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
September 1981, and from February 1982 to January 1986.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for an increased 
rating his right knee disability, status post reconstruction 
of anterior cruciate ligament of the right knee.  

In April 2003, the RO granted service connection for 
degenerative arthritis of the right knee and assigned a 
separate 10 percent disability evaluation for the right knee.  


REMAND

The veteran asserts that the symptoms associated with his 
service-connected right knee disability are more disabling 
than currently evaluated.  

The veteran's right knee disability, status post 
reconstruction of anterior cruciate ligament is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002), which 
pertains to impairment of the knee manifested by subluxation 
or instablility of the knee.  

The Board notes that the only current evidence of the 
veteran's right knee disability is the report of a VA 
examination dated in April 2003.  However, that examination 
is not adequate for rating purposes in that the examiner does 
not address whether the veteran has subluxation of the right 
knee as required by the rating criteria.  In addition, the 
examiner provides responses to questions which are not part 
of the claims file, and the examiner does not provide a 
diagnosis with regard to impairment of the right knee in 
accordance with Diagnostic Code 5257.    

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should make arrangements with 
the appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the severity of 
the veteran's right knee disability.  Send 
the claims folder to the examiner for 
review.  All symtomatology should be 
described in detail.  All indicated 
studies, including X-rays, must be 
performed.  The examiner should comment on 
the following:  

?	The examiner should indicate whether 
recurrent subluxation or instability 
is shown, and, if shown, the degree 
in terms of slight, moderate, or 
severe.  

?	The examiner should provide range of 
motion measurements (using a 
goniometer) of the right knee.  The 
examiner is requested to provide a 
definition, in degrees, of " 
normal" knee motion, and provide an 
opinion as to the severity of the 
any evidenced motion limitation in 
the veteran.  

?	The examiner must perform tests of 
joint movement against varying 
resistance of the lumbar spine.  The 
extent of any incoordination, 
weakened motion and excess 
fatigability on use must be 
described by the examiner.  

?	The examiner must be requested to 
identify any objective evidence of 
pain or functional loss due to pain 
of the right knee.  

?	The examiner must also express an 
opinion concerning whether there 
would be additional limits on 
functional ability during flare-ups 
(if the veteran describes flare-
ups), and, if feasible, expresss 
this in terms of additional degrees 
of limitation of motion during 
flare-ups.  If this is not feasible, 
the examiner should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected right on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.

2.  Thereafter, the Ro should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating 
for a right knee disability.  

4.  If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




